 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrilliant Electric Signs, Inc. and Bruce Perry. Case8-CA-13933September 21, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 20, 1981, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt her recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Brilliant Electric Signs, Inc., Cleveland, Ohio, itsofficers, agents, successors, and assigns, shall takethe action set forth in said recommended Order, asso modified:Substitute the following for paragraph 2(a):"(a) Make Bruce Perry whole for any loss ofearnings and fringe benefits he may have sufferedby reason of the discrimination against him fromJune 11 until November 11, 1980, plus interest.Said backpay and interest is to be computed in themanner prescribed by the Board in F. W. Wool-worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977). See, gen-Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.2 We agree with the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(a)(3) and (1) of the Act by discharging employ-ee Perry. In so doing, however. we do not rely on her finding that Re-spondent's superintendent. Kish, failed to communicate his suspicion toPerry that the latter had quit his employment. Nevertheless, we agreewith her finding, for the other reasons set forth by her, that Kish had nobasis to assume that Perry's status had changed and that he had quit hisemployment.258 NLRB No. 18erally, Isis Plumbing & Ifeating Co., 138 NLRB 716(1962).":'* 1it accordance with his dissent in Olvmpic Medical Corporation, 250NIlRB 146 (1980), Member Jenkins would award interest on the backpaydue hased on the formula set forth therein.DECISIONSTATEMENT OF rTH CASEALMIRA ABBOT STEVENSON, Administrative LawJudge: This case was heard in Cleveland, Ohio, February17, 1981. The original charge was served on the Re-spondent June 19, 1980; an amended charge was servedJuly 16, 1980. The complaint was issued July 23, 1980,and was duly answered by the Respondent.The issue is whether or not the Respondent violatedSection 8(a)(3) and (1) of the National Labor RelationsAct by discharging Bruce Perry June I1, 1980, becauseof his lack of membership in the Union, Sign Displayand Allied Trades Local Union 639 of Ohio, notwith-standing the absence of a lawful request from the Unionto discharge him and in the absence of notification tohim of possible consequences of his lack of membershipin the Union.' For the reasons explained below, I con-clude that the Respondent violated the Act by discharg-ing Perry without giving him advance notice of his duesobligations to the Union.Upon the entire record, my observation of the demea-nor of the witnesses, and after consideration of the brieffiled by the General Counsel, I make the following:FINDINGS 01 FACT AND CONCLUSIONS OF LAWI. UNFAIR I.ABOR PRACTICEA. FactsThe Respondent is engaged in the manufacture ofcommercial electric signs. Its plant superintendent andadmitted supervisor and agent is Richard Kish. Its em-ployees are represented by the Union whose collective-bargaining agreement with the Respondent contains avalid union-security provision.2John Datko is the unionbusiness agent, and Hosea Henry is the union shop ste-ward.No issue is raised as to jurisdiction or labor organization status. Basedon the allegations of the complaint and the admissions in the answer. Ifind that the Respondent is an employer engaged in commerce withinSec. 2(6) and (7), and that the Union is a labor organization within Sec.2(5) of the Act.2 Art. II of the collective-bargaining agreement provides as follows:It shall be a condition of employment that all employees of the Em-ployer covered by this Agreement who are members of the Union ingood standing on the effective date of this Agreement, shall remainmembers in good standing and those who are not members on theeffective date of this Agreement shall, on or after the thirty-first(31st) day following he execution date of this Agreement. becomeand remain members in good standing in the Union. It shall also be acondition of employment that all employees covered by this agree-ment and hired on or after its effective date shall, on or after thethirty-first (31st) day following the beginning of such employment,become and remain members in good standing in the Union.82 BRILLIANT ELECTRIC SIGNS, INC.Bruce Perry was hired by the Respondent in June1978 as a welder and assigned to the first shift. Hebecame a member of the Union 30 days after his hire.On November 16, 1979, Perry's left hand was seriouslyinjured in an on-the-job accident. He was hospitalized 13days. In January 1980 he visited the plant for the firsttime since the accident, and spoke with SuperintendentKish about workmen's compensation; Kish told him theCompany had approved payment. While at the plantPerry also discussed his workmen's compensation claimwith Steward Henry. Thereafter, the Respondent assistedPerry in obtaining workmen's compensation for hisinjury. At that time, Perry's hand had not healed, and hewas still under the care of a physician and having ther-apy every day.Perry paid two more visits to the plant during his re-cuperation, in March and in April. He spoke with severalemployees and with Steward Henry. Henry testified thatPerry's hand was still bandaged when he came to theplant on these occasions, and that the subject of theirconversation was "Just generally hello, how are you."Perry failed to see Superintendent Kish, however, as,Perry testified, Kish was "in the field a lot" and was noton the premises.During his absence from work Perry never telephonedSuperintendent Kish nor wrote to him or the Companyand there is no contention that Perry met any dues obli-gations he may have had toward the Union. But, Perrycredibly testified that, he received no notice from theUnion or the Respondent that he might be dischargedfor failure to pay union dues. The parties stipulated thatthe Union did not ask the Respondent to dischargePerry.On June 11, 1980, Perry obtained a release from hisphysician and reported to Superintendent Kish that after-noon. He presented the release and announced he wasready to return to work. According to Perry's creditedtestimony, Kish informed him that he had been terminat-ed in May for nonpayment of union dues, and that Kishhad not heard from Perry for several months andchecked with the Union and they had not heard fromhim either, so Kish assumed he had quit.Kish acknowledged on the witness stand that whenasked by an agent of the NLRB investigating this casewhat the reason for Perry's termination was, he respond-ed, as stated in his pre-trial affidavit, that, on June II:I told Bruce Perry he did not work at Brilliant be-cause he did not fulfill his Union obligations. Italked to the Union agent in the latter part of April,the Union hadn't heard from Bruce so at this time Iterminated his employment as an active employee. Idid this on my own without Union encouragement.... Many people do not give you the courtesy ofletting you know they quit because they don't showup any more. On June 11, 1980, I told Bruce thatmy advice was he should check his status with theUnion. Deductions for Union dues are monthly andare paid by us as a matter of record so I know hehadn't paid his dues. There is a $5 withdrawal cardwhich can be used by an employee who is going tobe away for a while. It is my opinion that BrucePerry quit his employment at Brilliant Electric.At the hearing, Kish stated that he carried Perry as anactive employee until some time in April when unionBusiness Agent John Datko came to the plant in connec-tion with arrangements for renewing the collective-bar-gaining agreement on May 1, 1980. At that time Kishasked both Datko and Shop Steward Hosea Henry ifthey had knowledge of Perry's whereabouts and if hehad another job. When they were unable to give him anyinformation. Kish terminated Perry's employment beforeMay 1. On the witness stand. Kish denied that Perry'sunion status was a factor in his decision to terminatePerry. He attempted to avoid the impact of his affidavitby claiming (a) that he was not represented by counselduring the interview with the Board agent and the agentfailed to advise him of his right to have counsel presentor to explain the nature of the proceeding, asking himonly for "an informal statement of the facts ...perti-nent to this man's separation"; and (b) that "what I wastrying to state in that [affidavit was] that I terminatedhim myself simply because I had no idea where he wasand I considered him a voluntary quit and it had nothingto do with the Union ...I could not locate his where-abouts."I find no merit in these claims. As to (a) the Respond-ent received notice several days before the affidavit wastaken of its right to counsel, along with a copy of theoriginal charge and a full description of the Board's in-vestigatory procedures. In any event, I do not believethat the circumstances, even if as described by Kish,would have caused him to sign and swear to a documentwhich did not accurately reflect his statement to theBoard agent. As to (b) I cannot credit Kish's testimonythat he had no idea where Perry was and "could notlocate his whereabouts." Perry credibly testified that hehas resided at the same address for 17 years and had thesame telephone number since 1978. If, then, Kish hadbeen interested in locating Perry, he could have done soeither by letter or by telephone, neither of which he did,as far as the record shows.3What, then, was the real reason Kish terminatedPerry? It is clear that Kish was aware of Perry's injuryand assisted him in obtaining workmen's compensation. Ifind there was on May I no basis to assume that Perry'sstatus had changed and no evidence that he had quit hisemployment with the Respondent. Moreover, I do notbelieve Kish really suspected Perry had quit, because hefailed to communicate any such suspicion to Perry andbecause Kish was not a truthful witness. For the realreason for the termination, then, one must fall back onKish's pre-trial affidavit and his exit interview, as credi-bly related by Perry, both of which stressed Perry's fail-ure to pay his union dues during his recuperation period.The Respondent argues that as the Union never demand-' In vies: of Perry's credited testimony that he received only one letterfrom the Union during his recuperation and it merely informed him ofthe amount of his pension fund account. information which appears to re-quire no response. I do not credit Kish's testimony that according toBusiness Agent Datko, the Union "had not heard responses back fromthe letters sent to Bruce.'83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed Perry's discharge for failure to pay his dues, there isno explanation as to why the Respondent would dis-charge him for this reason. However, the record showsthat May 1, 1980, was the date on which the Respond-ent's collective-bargaining agreement with the Union wasto be renewed, and Kish invited Business Agent Datkoto come to the plant in April to explain to the employeesthe terms of the renewal. This is not to say that Kish ter-minated Perry to curry favor with the Union in order toenhance its espousal of the renewed agreement. It is onlyto discount the contention that the Respondent could nothave had any reason for what it did to Perry.B. ConclusionsIt is well established that an employee cannot be ter-minated for failure to pay union dues under a validunion-security contract unless he is given advance noticeand adequate opportunity to comply with his contractobligations.4The Board has also held that it is the em-ployer's responsibility to give the employees such ad-vance notice if the Union does not do so.5Accordingly,having found that the Respondent terminated BrucePerry on or about May 1, 1980, because of his failure topay dues to the Union without giving Perry advancenotice of exactly what his dues obligations were underthe valid union-security agreement in force and affordinghim an opportunity to comply therewith, I conclude thatthe Respondent thereby violated Section 8(a)(3) and (1)of the Act.611. THE REMEDYIn order to effectuate the policies of the Act, I recom-mend that the Respondent be ordered to cease and desistfrom the unfair labor practices found and to cease anddesist from infringing in any like or related manner on itsemployees' rights guaranteed by the Act.At the hearing the parties stipulated that Bruce Perrywas adequately reinstated November 11, 1980. Accord-ingly, I recommend that the Respondent be ordered tomake him whole for any loss of earnings and fringe bene-fits under the collective-bargaining agreement he mayhave suffered by reason of the discrimination againsthim, from June 11, when he was able and willing toreturn to work, until November 11, 1980, when he wasreinstated, plus interest.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:4 Philadelphia Sheraton Corporation, 136 NLRB 888 (1962), enfd. 320F.2d 254. (3d Cir. 1963).a McDowell Mfg. Co.. Division of Alco Standard Corp., 198 NLRB 1229(1972), enforcement denied 491 F.2d 1384 (6th Cir. 1974).6 I find it unnecessary to rule on the General Counsel's further conten-tion that it was per se unlawful for the Respondent to invoke the union-security clause unilaterally without any request for discharge by theUnion.ORDER7The Respondent, Brilliant Electric Signs, Inc., ofCleveland, Ohio, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Discharging or otherwise discriminating againstany employee to encourage membership in and supportof Sign Display and Allied Trades Local Union 639 ofOhio, or any other union.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make Bruce Perry whole for any loss of earningsand fringe benefits he may have suffered by reason of thediscrimination against him, from June 11 until November11, 1980, plus interest.(b) Perserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its plant in Cleveland, Ohio, copies of theattached notice.8Copies of the notice on forms providedby the Regional Director for Region 8, after being dulysigned by an authorized representative of the Respond-ent, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order, what steps the Re-spondent has taken to comply herewith.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against any employee to encourage member-ship in and support of Allied Trades Local Union639 of Ohio, or any other union.84 BRILLIANT ELECTRIC SIGNS, INC.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employee in theexercise of rights guaranteed to them by Section 7of the National Labor Relations Act.WE WILL make Bruce Perry whole for any lossof earnings and fringe benefits he may have sufferedby reason of the discrimination against him, fromJune 11, when he was able and willing to return towork, until November 11, 1980, when he was rein-stated, plus interest.BRILLIANT ELECTRIC SIGNS, INC.85